PER CURIAM:
Johnny Swanson, III, appeals the district court’s order denying his motions challenging his conviction and sentence. Because Swanson’s motions amounted to successive 28 U.S.C. § 2255 (2000) motions for which Swanson failed to obtain authorization under 28 U.S.C. § 2244 (2000) from this court to file, the district court was without jurisdiction to grant Swanson relief. Accordingly, we affirm. Swanson’s Motion for Default is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED